Exhibit 10.1

EXECUTION COPY

SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release of all Claims (the “Agreement”)
entered into by and between InfoSpace, Inc., a Delaware corporation (the
“Company”) and William J. Lansing (“Executive”), is dated as of November 11,
2010.

In consideration of the promises set forth in this Agreement, Executive and the
Company (the “Parties”) hereby agree as follows:

1. Entire Agreement.

This Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes any other agreement relating thereto, whether written, oral,
express or implied, between the Parties, including, without limitation, the
Employment Agreement by and between the Parties, dated February 2, 2009 (the
“Employment Agreement”) and the Supplementary Terms of Employment—Chief
Executive Officer by and between the Parties attached to the Employment
Agreement as Exhibit B (the “Supplementary Terms”) provided, that no rights or
obligations established under any such superseded agreement and specifically
preserved by this Agreement are extinguished. Notwithstanding the foregoing,
capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Employment Agreement. This Agreement may not be modified or
amended, nor may any rights under it be waived, except in a writing signed and
agreed to by the Parties.

2. Termination of Employment.

The Parties hereby agree that Executive’s employment and any and all
appointments he holds with the Company and any of its subsidiaries
(collectively, the “Company Group”), whether as officer, director, employee,
consultant, agent or otherwise (including, without limitation, as President and
Chief Executive Officer of the Company) shall cease as of November 11, 2010 (the
“Termination Date”). Effective as of the Termination Date, Executive shall have
no authority to act on behalf of the Company or any other member of the Company
Group, and shall not hold himself out as having such authority or otherwise act
in an executive or other decision making capacity. Executive acknowledges and
agrees that, since November 8, 2010, he has not taken any actions that would
commit any member of the Company Group to any course of action in relation to
any third persons.

 

1



--------------------------------------------------------------------------------

 

3. Payments and Benefits.

Executive shall be entitled to the following payments and benefits in accordance
with Section 7(d) of the Employment Agreement, subject (except in the case of
Section 3A) to Executive’s compliance at all times prior to, and on each
applicable payment date, with the covenants referenced in Sections 4 and 7H
below:

A. Payment and provision of (i) any accrued but unpaid Base Salary earned
through the Termination Date, payable on the next payroll date following the
Termination Date, (ii) following submission of proper expense reports by
Executive, reimbursement for any unreimbursed business expenses reasonably and
necessarily incurred by Executive prior to the Termination Date, payable in
accordance with the Company’s policy concerning reimbursement of business
expenses, and (iii) any accrued and vested benefits, and any amounts due for the
period prior to the Termination Date, under any Company benefit plan or
arrangement in accordance with the terms of said plan or arrangement.

B. Subject to Section 3E hereof, (i) continued payment of Executive’s current
Base Salary for twenty-four months following the Termination Date (such period,
the “Severance Period”), and (ii) payment in equal installments over the
Severance Period in an amount equal to 200% of the Executive’s Target Bonus for
2010; in each case in accordance with the Company’s normal payroll practices.

C. As of and after the Termination Date, Executive shall no longer participate
in, accrue service credit or have contributions made, either by Executive or on
his behalf, under any employee benefit plan sponsored by the Company in respect
of periods commencing on and following the Termination Date, including without
limitation, any plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code of 1986, as amended (the “Code”) and, subject to
Section 3A(iii) above, Executive shall have no further right to receive any such
benefits from the Company or any other member of the Company Group.
Notwithstanding the foregoing, provided that Executive timely elects
continuation coverage pursuant to COBRA and subject to Section 3E hereof, the
Company will pay the full cost of the COBRA premiums for the coverage of
Executive and his eligible dependents under the Company’s medical and dental
plans at the same levels as in effect on the day immediately preceding the
Termination Date (or, at the Company’s election, Executive shall pay the full
cost of such COBRA premiums and the Company shall promptly reimburse Executive
for the full cost of such COBRA premiums) until the earlier of (i) the date
Executive is no longer eligible to receive continuation coverage pursuant to
COBRA and (ii) twenty-four (24) months following the Termination Date.

D. Subject to Section 3E hereof, (i) all of Executive’s outstanding unvested
options and unvested Restricted Stock Units (“RSUs”) shall become vested
effective as of the Termination Date; (ii) all vested options (for clarity,
including those vested pursuant to subsection (i) above) held by Executive shall
remain exercisable for a period of twelve months immediately following the
Termination Date and otherwise in accordance with the terms of the stock option
agreements pursuant to which such options were granted; and (iii) all RSUs that
become vested effective as of the Termination Date shall be settled in shares of
the Company’s common stock within one week following the end of the Revocation
Period (as defined below).

E. The payments and benefits described in Section 3B, Section 3C and Section 3D
above are contingent upon, and subject to, Executive executing and delivering
this Agreement within a sufficient period of time following the Termination Date
such that the Revocation Period shall have elapsed prior to the expiration of
the 60-day period following the Termination Date. Subject to the immediately
preceding sentence, the payments provided for in Section 3B shall commence on
the first payroll date that occurs after the expiration of the Revocation
Period, and the first payment shall include any payments that would have
otherwise been due prior to such first payroll date.

 

2



--------------------------------------------------------------------------------

 

4. Survival of Employment Agreement Provisions.

Sections 8, 10, 13, 15(c), 15(f), 15(g) and 15(h) of the Employment Agreement
and Sections I.3, I.4, II, III, IV, V and VI.18 of the Supplementary Terms and,
in each case, all related definitions, shall survive the Termination Date and be
effective for such respective periods contemplated by the Employment Agreement
and the Supplementary Terms.

5. Acknowledgment and Release.

A. In consideration of the Company’s execution of this Agreement and the
obligations as set forth herein upon the Company, Executive, for and on behalf
of himself and his heirs and assigns, hereby waives and releases any common law,
statutory or other complaints, claims, charges or causes of action arising out
of or relating to Executive’s employment or termination of employment with, or
his serving in any capacity in respect of any member of the Company Group, both
known and unknown, in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement, including,
without limitation, any claim for any severance or other benefits which, but for
this Agreement, might have been due Executive under any previous agreement
executed by and between any member of the Company Group and Executive, and any
complaint, charge or cause of action arising out of his employment with the
Company Group under, by way of example and not limitation, the Age
Discrimination in Employment Act of 1967 (“ADEA”, a law which prohibits
discrimination on the basis of age against persons age 40 and older), the
National Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act,
the Securities Act of 1933, the Securities Exchange Act of 1934, and the
Washington Law Against Discrimination, the California Fair Employment and
Housing Act, the California Family Rights Act, California law regarding
Relocations, Terminations, and Mass Layoffs, the California Labor Code, all as
amended, and all other federal, state and local statutes, ordinances,
regulations and the common law. By signing this Agreement, Executive
acknowledges that he intends to waive and release any such rights known or
unknown he may have against the Company Releasees as of the date of Executive’s
execution of this Agreement; provided, that, Executive does not waive or release
(i) claims with respect to the right to enforce this Agreement, (ii) claims with
respect to any vested and accrued right Executive may have under any employee
pension or welfare benefit plan of the Company, (iii) any rights to
indemnification provided for by any applicable insurance policy or the Company’s
charter or by-laws or under the Indemnification Agreement between the Parties
dated as of February 25, 2010, or (iv) claims which Executive may have solely by
virtue of his status as a shareholder of the Company.

 

3



--------------------------------------------------------------------------------

B. Executive acknowledges that he has not filed any complaint, charge, claim or
proceeding against any of the Company Releasees before any local, state or
federal agency, court or other body relating to his employment or the
termination thereof (each individually a “Proceeding”). Executive represents
that he is not aware of any basis on which such a Proceeding could reasonably be
instituted.

C. Executive acknowledges that he has been given twenty-one (21) calendar days
from the date of receipt of this Agreement to consider all of the provisions of
this Agreement and he does hereby knowingly and voluntarily waive some or all of
such twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY
AND THAT HE HAS IN FACT BEEN ADVISED BY COUNSEL OF HIS CHOICE AND THAT HE FULLY
UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY
HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY RELEASEES, AS DESCRIBED
IN THIS SECTION 5 AND THE OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT
HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS
AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

D. Executive shall have seven calendar days from the date of his execution of
this Agreement to revoke this Agreement, including the release given under this
Section 5 with respect to all claims referred to herein (including, without
limitation, any and all claims arising under ADEA) (the “Revocation Period”).
Such revocation must be in writing and delivered to the Company’s General
Counsel at the address set forth in Section 7A below prior to the expiration of
the Revocation Period. If Executive revokes this Agreement including, without
limitation, the release given under this Section 5, Executive will be deemed not
to have accepted the terms of this Agreement, and neither Executive nor the
Company shall be bound by any Section of this Agreement.

E. It is the intention of the Parties that this Agreement should be effective as
a bar to each and every claim, demand and cause of action stated above. In
furtherance of this intention, Executive hereby expressly waives any and all
rights and benefits conferred upon Executive by the provisions of SECTION 1542
OF THE CALIFORNIA CIVIL CODE and expressly consents that the release of claims
set forth in this Agreement shall be given full force and effect according to
each and all of its express terms and provisions, including those relating to
unknown and unsuspected claims, demands and causes of action, if any, as well as
those relating to any other claims, demands and causes of action referred to
above. SECTION 1542 provides:

“GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”.

6. Availability of Relief.

A. In the event that Executive fails to abide by any of the terms of this
Agreement, the Company may, in addition to any other remedies it may have,
immediately cease any benefits or payments that are subsequently due under this
Agreement, without waiving the release granted herein. Notwithstanding the
foregoing, the Company may not offset or otherwise withhold any benefits or
payments that are due under Section 3A of this Agreement.

 

4



--------------------------------------------------------------------------------

 

B. Executive acknowledges and agrees that the remedy at law available to the
Company for breach of his post-termination obligations under Section 4 of this
Agreement, including the surviving provisions of the Employment Agreement and
the Supplementary Terms, would be inadequate and that damages flowing from such
a breach may not readily be susceptible to being measured in monetary terms.
Accordingly, Executive acknowledges, consents and agrees that, in addition to
any other rights or remedies which the Company may have at law, in equity or
under this Agreement, upon adequate proof (to the satisfaction of the arbitrator
or court adjudicating such matter) of his violation of any such provision of
this Agreement, the Company shall be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage and without the requirement of
posting a bond.

7. Miscellaneous.

A. Notices. All notices required or permitted by this Agreement to be given to
any party shall be in writing and shall be delivered personally, or sent by
certified mail, return receipt requested, or by Federal Express or similar
overnight service, prepaid recorded delivery, addressed as follows:

If to Executive:

William J. Lansing

22 Starwood Drive

Woodside, California 94062

with a copy (which shall not constitute notice) to:

Joseph E. Bachelder LLP

437 Madison Avenue, 36th Floor

New York, NY 10022

Attention: Bradley P. Cost, Esq.

If to the Company:

InfoSpace, Inc.

601 108th Avenue NE

Suite 1200

Bellevue, Washington 98004

Attention: General Counsel

 

5



--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, CA 94304

Attention: William Hinman, Esq.

         Tristan Brown, Esq.

and shall be deemed to have been duly given when so delivered personally or, if
mailed or sent by overnight courier, upon delivery; provided, that, a refusal by
a party to accept delivery shall be deemed to constitute receipt.

B. Successors. This Agreement shall be binding upon and inure to the benefit of
the Parties, their respective heirs, successors and assigns.

C. Taxes. Executive shall be responsible for the payment of any and all required
federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable, or benefits provided, to Executive under
this Agreement. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws and regulations with respect to any amounts payable, or benefits provided,
to Executive under this Agreement and report on any applicable federal, state,
local or foreign tax reporting form any income to Executive determined by the
Company as resulting from such amounts payable or benefits provided hereunder.

D. Death Benefit. In the event Executive should die before all amounts payable
to him under this Agreement are paid in full, the amounts remaining to be paid
under this Agreement at the time of his death shall be paid in a cash lump sum
within 30 days following the date of Executive’s death to his surviving spouse,
if any, and otherwise to his estate.

E. Severability. In the event that any provision of this Agreement is determined
to be invalid or unenforceable, the remaining terms and conditions of this
Agreement shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.

F. Non-Admission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of Executive or
on the part of the Company or any Company Releasee.

G. No Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for pursuant to this Agreement by seeking other
employment and, to the extent that Executive obtains or undertakes other
employment, such payment or benefit will not be reduced by the earnings of
Executive from the other employment.

 

6



--------------------------------------------------------------------------------

 

Governing Law; Dispute Resolution. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Washington,
without regard to principles of conflicts of laws which could cause the
application of the laws of any jurisdiction other than the State of Washington.
Any proceeding to enforce, interpret or challenge the validity of, or recover
for the breach of, any provision of this Agreement shall be subject to the
terms, conditions and procedures set forth in Section V of the Supplemental
Terms.

H. Counterparts. This Agreement may be executed by one or more of the Parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument. Each Party hereto confirms that any
facsimile or PDF copy of such Party’s executed counterpart of this Agreement (or
its signature page thereof) shall be deemed to be an executed original thereof.

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

INFOSPACE, INC.

            /s/ Alesia Pinney

Name:   Alesia Pinney Title:   General Counsel EXECUTIVE

            /s/ William J. Lansing

William J. Lansing

 

8